Citation Nr: 0814086	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  00-11 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) for the period from November 
2, 1998, to April 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
service connection for PTSD, assigning a 30 percent 
evaluation therefor effective November 2, 1998.  In February 
2002, the RO increased the assigned initial evaluation to 50 
percent, effective November 2, 1998.  Later in February 2002, 
the veteran testified before the undersigned at a hearing 
held at the RO.  The Board remanded this case in January 2004 
for further development.

On return of the case, the Board, in a November 2005 
decision, granted entitlement to an initial 70 percent 
evaluation for PTSD, effective November 2, 1998.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and in a May 2007 memorandum 
decision, the Court vacated that portion of the November 2005 
Board decision which denied entitlement to an initial 
disability rating in excess of 70 percent for PTSD, and 
remanded the case to the Board.

The record reflects that in May 2007, the RO granted 
entitlement to a 100 percent evaluation for PTSD, but only 
effective for the period since April 25, 2006.  As this 
represents the maximum disability evaluation assignable for 
PTSD for the above period, the Board has recharacterized the 
issue on appeal.

As noted in the November 2005 Board decision, the veteran has 
raised the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).  Although the grant of a 100 percent 
rating from April 25, 2006 renders the TDIU claim moot for 
that period, the veteran remains entitled to have his claim 
adjudicated with respect to the period prior to that date.  
See VAOPGCPREC 5-2005.  The Board therefore again refers the 
matter to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2007 memorandum decision concluded that VA erred in 
failing to obtain outstanding medical records from several 
specific sources.  In particular, the Court determined that 
VA should have obtained records from the following VA medical 
centers (VAMCs):  Augusta, Georgia; Columbia, South Carolina; 
and Tuscaloosa, Alabama.  In addition, the Court identified 
Southeast Medical Center and Wiregrass Hospital as two 
private medical facilities from which VA should have obtained 
records prior to adjudicating this appeal.  The Board notes 
that in his brief to the Court, VA's Secretary additionally 
identified the Highland Hospital (or Medical Center) as 
another source of private medical records for the veteran. 

In light of the above, the Board will remand the case to 
ensure that VA's duty to assist the veteran in obtaining 
evidence in connection with his claim is met.

The Board also notes that a number of VA treatment reports 
were added to the claims files since the Board's November 
2005 decision.  Prior to recertification of the case to the 
Board, this evidence should be addressed in a supplemental 
statement of the case.

The memorandum decision additionally suggested, but did not 
require, that VA consider affording the veteran another VA 
examination.  The Court's concerns were based on the age of 
the December 2001 VA examination previously relied on by the 
Board.  The record reflects, however, that while the case was 
pending at the Court, the veteran attended a VA examination 
in May 2007.  In light of this, the Board will not, at this 
time, order additional VA examination of the veteran.
 


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, to specifically include 
the Southeast (or Southeastern) Medical 
Center, Wiregrass Hospital, and Highland 
Hospital (or Medical Center), who may 
possess additional records pertinent to 
his claim.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records, to include from 
Southeast (or Southeastern) Medical 
Center, Wiregrass Hospital, and Highland 
Hospital (or Medical Center) which have 
not already been obtained.  In any event, 
the RO should obtain medical records for 
the veteran from the following VA 
facilities for the period from September 
1952 to the present:  the VAMCs in 
Augusta, Georgia; Columbia, South 
Carolina; and Tuscaloosa, Alabama.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, which should include 
consideration of all evidence added to 
the record since the last supplemental 
statement of the case in May 2005, and 
provide the appellant and his 
representative an opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

